Citation Nr: 1752075	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for stomach cancer, to include as secondary to herbicide exposure. 

2.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.  He passed away in October 2011.  The appellant is the Veteran's surviving spouse and has been substituted as claimant in the Veteran's appeal.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified before the undersigned Veterans Law Judge during a videoconference hearing in March 2017.  A transcript is included in the electronic claims file. 

The issue of entitlement to service connection for stomach cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus type II did not require regulation of activities.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In July 2015 the claims were remanded for a Board hearing.  The appellant testified at the requested Board hearing in March 2017. 


II.  Increased Rating Claims

Rules and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Generally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

The Veteran's diabetes was rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

'Regulation of activities' has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining 'regulation of activities,' as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2016).

In an August 2010 VA progress note, the examiner contacted the Veteran to notify him of his lab results.  The Veteran was advised very close adherence to diabetic diet and exercise.  During an August 2010 VA follow-up, the Veteran reported he has been following the diabetic diet and he began to exercise including walking at the gym a few days a week. 

A March 2011 private admission note included a past medical history of diabetes mellitus, noninsulin requiring.  

During a May 2011 VA examination, the examiner noted a diagnosis of diabetes mellitus since 2002.  The examiner indicated the Veteran's treatment includes oral medication and restricted diet.  The examiner specifically indicated the Veteran's diabetes did not require restricted ability to perform strenuous activities.  The examiner noted the Veteran denied any symptoms of neuropathy.   

The Veteran died in October 2011.

In an April 2012 statement, the appellant argued that the Veteran's diabetes warrants a higher disability rating as he was prescribed insulin in April 2010.  Additionally, he has had problems with his kidneys due to his diabetes. 

The RO obtained a VA opinion dated in December 2012.  The examiner reviewed the claims file and found it is less likely than not there were any significant diabetes related complications or organ damage present in the Veteran.  The examiner referred to October 2006 and April 2010 VA progress note which showed diabetes related hyperalgesia and neuropathy.  However, the July 2011 note showed normal sensory feet examination with monofilament.  A September 2010 VA retinal examination showed no retinopathy.  A VA general medical examination in May 2011 showed no funduscopic abnormality and normal peripheral sensory examination.  A March 2011 VA progress note showed past medical history of chronic renal insufficiency.  The examiner noted that since diabetes related reno-vascular changes tend to be permanent, and since diabetes related retinopathy and neuropathy tend to be present with diabetic nephropathy, this suggests that the renal lab abnormalities are not related to the service-connected diabetes.  The examiner referred to VA progress notes showing no history of smoking or alcohol abuse, and a history of diabetic neuropathy/pain.  However, normal sensory examination to monofilament examination and pain at instep suggests an alternative foot pathology involving the tendons of the midfoot. 

In an October 2013 and September 2015 letters, the appellant again argued that the Veteran's diabetes warrants a higher rating because he had to be placed on insulin. 

In a March 2017 Board hearing, the appellant testified that the Veteran was only told to do hand strengthening exercises and was given no other advice to exercise. 

Although the evidence of record reflects insulin and restricted diet for control of diabetes mellitus, the evidence of record weighs against a finding that regulation of activities was required for control of diabetes mellitus as described for a higher 40 percent rating under Diagnostic Code 7913.  See Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that where a higher rating lists all the criteria for the lower evaluation and additional criteria for the increase, the criteria are conjunctive and must all be shown before an increase is warranted).  The VA examiner stated that the Veteran had no restriction in his ability to perform strenuous activities due to diabetes, and VA and private treatment records do not otherwise reflect any restriction of activities for the control of diabetes mellitus.  

Insomuch as the appellant contends that a higher rating is warranted for diabetes mellitus 'requiring insulin, restricted diet, and regulation of activities,' the Board finds that evidence from VA and private treatment records and the VA examinations does not show that the Veteran's diabetes mellitus required restriction of activities.  The Board finds that the medical evidence of record specifically indicating that there has not been regulation of activities to be more probative that the Veteran and his wife's lay statements regarding him meeting this criteria.  In this regard, the examiner of record has provided evidence that the Veteran did not have such restrictions due to his diabetes.  As lay person people, the Veteran and his wife do not have the medical expertise to opine that the diabetes is the cause of any such restrictions.

Given the evidence above, the Board does not find evidence of regulation of activities which would warrant a rating higher than 20 percent for diabetes mellitus under Diagnostic Code 7913.  See 38 U.S.C.A. §§ 1155, 5107(b); Camacho, 21 Vet. App. at 360; 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913.

To the extent that the appellant has also argued that a separate rating for kidney damage secondary to diabetes is also warranted, the Board finds the December 2012 VA opinion to be persuasive that the Veteran did not have organ complications secondary to service-connected diabetes.  The appellant has not submitted any competent evidence suggesting otherwise. 

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a higher evaluation, in excess of 20 percent, for diabetes mellitus for the appeal period and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  The record does not support the assignment of different percentage evaluations during the time period on appeal and thus no staged rating is warranted.


ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus is denied.


REMAND

The appellant has asserted the Veteran's stomach cancer was either due to herbicide exposure in service or caused by his service-connected diabetes.  The RO obtained a December 2012 opinion in which the examiner indicates the evidence is inconclusive for a causal effect of diabetes mellitus for the development of gastric adenocarcinoma at this time.  The examiner did not, therefore, give an opinion as to whether any etiological relationship between the Veteran's service-connected diabetes and gastric adenocarcinoma.  During the March 2017 Board hearing, the appellant also asserted that the Veteran's doctor told her his stomach cancer was due to his diabetes.  The Board finds an additional VA opinion is necessary to determine the etiology of the Veteran's stomach cancer. 

Accordingly, the case is REMANDED for the following action:

1.  Please provide the claims file to a physician who is qualified to give an opinion as to the nature and etiology of the Veteran's stomach cancer.  The examiner is instructed to review the claims file and he or she should indicate in writing that such records have been reviewed.  Thereafter, the physician is requested to address the following:

(a)  Is it at least as likely as not (50 percent or greater) that the Veteran's stomach cancer was caused or aggravated by his service-connected diabetes mellitus?

(b)  Is it at least as likely as not (50 percent or greater) that the Veteran's stomach cancer was etiologically related to his active service, to include herbicide exposure?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  The AOJ should readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


